The defendant’s challenge to the factual sufficiency of her plea allocution is unpreserved for appellate review (see CPL 470.05 [2]; People v Toxey, 86 NY2d 725, 726 [1995]). Moreover, the “rare case” exception to the preservation requirement does not apply here because the defendant’s allocution did not cast significant doubt on her guilt, negate an essential element of the crime, or call into question the voluntariness of her plea (People v Lopez, 71 NY2d 662, 666 [1988]; see People v Infante, 71 AD3d 1047, 1048 [2010]). In any event, the facts admitted by the defendant during her plea allocution were sufficient to support her plea of guilty (see People v Seeber, 4 NY3d 780, 781 [2005]). Skelos, J.P, Angiolillo, Lott and Roman, JJ., concur.